UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Golden Oasis New Energy Group, Inc. (Name of small business issuer in our charter) Nevada 27-2563052 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 2112A STONINGTON AVENUE HOFFMAN ESTATES, IL (Address of principal executive offices) (Zip Code) SEC File No. 175482 Corporation Administration Services, Inc. 1955 Baring Blvd Sparks Nevada 89434 775-358-1412 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered[1] Proposed maximum offering priceper unit Proposed maximum aggregate offeringprice Amountof registration fee[2][3] Common Stock offered by the Selling Stockholders [4] $ $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based upon the proposed maximum offering price per share. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0001161 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 PROSPECTUS – SUBJECT TO COMPLETION DATED January 27 , 2012 Golden Oasis New Energy Group, Inc. Selling shareholders are offering up to 671,500 shares of common stock. The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012. 3 TABLE OF CONTENTS SUMMARY INFORMATION AND RISK FACTORS 5 RISK FACTORS 8 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 14 DILUTION 14 SELLING SHAREHOLDERS 15 PLAN OF DISTRIBUTION 18 LEGAL PROCEEDINGS 20 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 DESCRIPTION OF SECURITIES 23 INTEREST OF NAMED EXPERTS 23 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 24 DESCRIPTION OF BUSINESS 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 DESCRIPTION OF PROPERTY 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 33 EXECUTIVE COMPENSATION 35 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 FINANCIAL STATEMENTS 38 4 SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Golden Oasis New Energy Group, Inc. is a Nevada corporation formed on May 10, 2010, with registered address at 1955 Baring Blvd, Sparks, Nevada 89434. Golden Oasis New Energy Group, Inc. transacts its business in the U.S. located in the State of Illinois and has principal office at 2112A Stonington Avenue, Hoffman Estates, IL 60169, and contact telephone number 630-254-8655. Business We will sell the lithium-ion batteries and related power supplies that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. Our major supplier is ZHEJIANG UNITED POWER ENERGY CO., LTD, a non-affiliated third party manufacturer (“Supplier”). It was established in 2008 specializing in developing, producing, and selling the high-power lithium-ion battery cells as well as the battery packages, and is located at No.489 Jianduan Road, Qingshan Industrial Park, Tonglu, and Hangzhou, Zhejiang, China. On June 1, 2011, Golden Oasis New Energy Group, Inc. signed a one year distribution agreement with ZHEJIANG UNITED POWER ENERGY CO., LTD. The Agreement may be renewed for additional periods of one (1) year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of this Agreement no later than January 1 of that year. The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall be no more than 10% over Supplier’s cost of producing the Products. Supplier will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. Distributor is not prohibited from distributing products produced and supplied by entities other than the Supplier. As of the date of this registration statement, we have generated no revenues. However, we have taken the following significant operational steps to implement our business plan: Signed distribution agreement with our supplier to secure our products supplies; Starting to build online advertisement and e-commerce web site in next 3 months:The website is in process of being completed, 70% has done, and we will finish by the end of January, 2012; Setting up online business accounts with major e-commerce providers such as eBay, Amazon, and Paypal:We have signed up with eBay and Paypal accounts, and we are going to apply for an Amazon account in January, 2012; Continued marketing efforts to locate wholesale distributors:We have had discussions with several potential wholesale distributors but have no contract, agreement or commitment in place yet; and Continued researching attending major electronics trade show in USA. 5 We placed purchase orders for 20 pieces of 48 VDCLiFePo4 batteries, 20 pieces of 36 VDC LiFePo4 batteries, and 20 pieces of 24 VDC LiFePo4 batteries from Zhejiang United Power Energy Co. Ltd. for the total amount of $12,000.The purchase orders were in process and the shipments is estimated to ship out at early January 2012. In order to generate revenues, we intend to continue all of our marketing efforts as described above.Accordingly, we estimate that our first sales will be in March/April 2012. Our auditor has indicated in its report that our lack of revenues raise substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty. If we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. The Offering As of the date of this prospectus, we had 5,771,500 shares of common stock outstanding. Selling shareholders are offering up to 671,500 shares of common stock. The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will pay all expenses of registering the securities, estimated at approximately $60,000. We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. 6 Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. STATEMENT OF LOSS Cumulative from May 10, 2010 (Date Three Month of Inception) Ended Through September 30, 2011 September 30,2011 (Unaudited) (Unaudited) Revenues: - - COGS: - - Gross Profit - - Operating expenses: Net Loss $ ) $ ) BALANCE SHEETS September 30, June 30, (Unaudited) ASSETS $ $ LIABILITIES $ $ 0 STOCKHOLDERS’ EQUITY $ ) $ TOTAL LIABILITIES & EQUITY $ $ 7 RISK FACTORS In addition to the other information provided in this prospectus, you should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock. All material risks are discussed in this section. Risks Related to our Business Our generating no revenues from operations makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. Although we have taken significant steps to develop our business plan since our inception, as of July 8, 2011, we have no revenues generated. As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Because of the related uncertainties, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. If we make poor budgetary decisions as a result of unreliable data, we may never become profitable or incur losses, which may result in a decline in our stock price. There is substantial doubt about our ability to continue as a going concern as a result of our lack of revenues and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Our lack of revenues raises substantial doubt about our ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Any decrease in the availability, or increase in the cost, of lithium-ion batteries we purchase for resale could materially affect our earnings. Our operations depend heavily on the availability of lithium-ion batteries we resell. We purchase all of the lithium-ion batteries we resell from Zhejiang United Power Energy Co., Ltd. However, if Zhejiang United Power Energy Co., Ltd is unable or unwilling to provide us with lithium-ion batteries on terms favorable to us, we may be unable to resell certain products unless we find alternate suppliers who could sell to us on a timely basis on essentially the same terms and conditions.This could result in a decrease in profit and damage to our reputation in our industry. In the event our costs of acquiring these batteries increase, we may not be able to pass these higher costs on to our customers in full or at all. Any increase in the prices for these products or the need to find alternate suppliers could materially increase our costs and therefore lower our earnings. We depend heavily on a third-party supplier Zhejiang United Power Energy Co., Ltd for the products we sell, and our revenue and gross margin could suffer if we fail to manage suppliers properly. Our operations depend on our ability to anticipate our needs for products and our suppliers' ability to deliver sufficient quantities of quality products at reasonable prices in time for us to meet delivery schedules. Supplier problems that we could face include component shortages, excess supply, risks related to the terms of our contracts with suppliers, and risks related to our relationships with Zhejiang United Power Energy Co, our single source suppliers. Our agreement with Zhejiang United Power Energy Co contains various termination provisions, including the right of the supplier to terminate the agreement “at any time on written notice within sixty (60) days before the end of the initial term or any renewal term set forth in the agreement” Our use of a single source supplier for could exacerbate our supplier issues. We obtain all our products from single sources due to technology, availability, price, quality or other considerations. If the agreement is terminated or we are otherwise unable to obtain required supplies from Zhejiang United Power Energy Co, replacing our single source supplier could delay sales of our products as replacement suppliers initially may be subject to capacity constraints or other output limitations. Alternative sources may not exist or those alternative sources may be unable to produce the quantities of those components necessary to satisfy our production requirements. In addition, terms but that may be unilaterally modified or terminated by the supplier with limited notice and with little or no penalty. The performance of such single source supplier under this agreement (and the renewal or extension of this agreement upon similar terms) may affect the quality, quantity and price of supplies to us. The loss of our single source supplier, the deterioration of our relationship with a single source supplier, or any unilateral modification to the contractual terms under which we are supplied components by our single source supplier could adversely affect our revenue and gross margins. 8 Our revenue will decrease if there is less demand for lithium-ion batteries. We are subject to the general changes in economic conditions affecting the purchase of lithium batteries. Demand for our products is typically affected by a number of economic factors, including, but not limited to, consumer demand for the type of batteries we sell and competition with carbon zinc batteries. If there is a decline in demand for our lithium-ion batteries, our revenue will likewise decrease. If our customers as consumers of our lithium-ion batteries successfully assert product liability claims against us due to defects in our products, our operating results may suffer and our reputation may be harmed. Our lithium-ion batteries will be used in many types of electronic products. Significant property damage, personal injuries and even death can result from malfunctioning batteries. If our products are not properly manufactured and/or if people are injured as a result of our products, we could be subject to claims for damages based on theories of product liability and other legal theories in some jurisdictions in which our products are sold. The costs and resources to defend such claims could be substantial and, if such claims are successful, we could be responsible for paying some or all of the damages. We do not have product liability insurance. The publicity surrounding these sorts of claims is also likely to damage our reputation, regardless of whether such claims are successful. Any of these consequences resulting from defects in our products would hurt our operating results and stockholder value. The competitive pressures we face could harm our revenue, gross margin and prospects. We encounter aggressive competition from numerous and varied competitors in the sale of our products. We may have to lower the prices of our products and services to stay competitive, while at the same time trying to maintain or improve revenue and gross margin. The markets in which we do business, lithium-ion batteries, are highly competitive, and we encounter aggressive price competition for all of our products from numerous companies globally. Over the past several years, price competition in the market for batteries has been particularly intense as competitors have aggressively cut prices and lowered their product margins for these products. In addition, competitors in some of the markets in which we compete with a greater presence in lower-cost jurisdictions may be able to offer lower prices than we are able to offer. Our results of operations and financial condition may be adversely affected by these and other industry-wide pricing pressures. General economic conditions could reduce our revenues. General economic conditions in the world outside of China where we sell have an impact on our business and financial results. The global economy in general remains uncertain. As a result, individuals and companies may delay or reduce expenditures. Weak economic conditions and/or softness in the consumer or business channels could result in lower demand for our products, resulting in lower sales, earnings and cash flows. 9 Risks Related to Management and Personnel We depend heavily on key personnel, and turnover of key senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of our Chairman & CEO Keming Li and CFO Guoling Jin. If we lose their services or if they fail to perform in their current positions, or if we are not able to attract and retain skilled employees as needed, our business could suffer. Significant turnover in our senior management could significantly deplete our institutional knowledge held by our existing senior management team. We depend on the skills and abilities of these key employees in managing the product acquisition, marketing and sales aspects of our business, any part of which could be harmed by turnover in the future. Our management has limited experience in managing the day to day operations of a public company and, as a result, we may incur additional expenses associated with the management of our company. Our Chairman & CEO Keming Li and our CFO Guoling Jin are responsible for the operations and reporting of our company. The requirements of operating as a small public company are new to the management team and the employees as a whole. This may require us to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements. Our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our results of operations, cash flow and financial condition. Risks Related to our Supplier’s Operations in China Because our supplier’s operations are located in China, the following risks could affect our business of our supplier and thus harm our revenues. 10 Changes in China’s political or economic situation could harm us and our operating results. Economic reforms adopted by the Chinese government have had a positive effect on the economic development of the country, but the government could change these economic reforms or any of the legal systems at any time. This could either benefit or damage the operations of our primary supplier, which could adversely affect our operations. Some of the things that could have this effect are: • Level of government involvement in the economy; • Control of foreign exchange; • Methods of allocating resources; • Balance of payments position; • International trade restrictions; and • International conflict. The Chinese economy differs from the economies of most countries belonging to the Organization for Economic cooperation and Development, or OECD, in many ways. For example, state-owned enterprises still constitute a large portion of the Chinese economy, and weak corporate governance traditions and a lack of flexible currency exchange policy continue to persist. As a result of these differences, the business of our primary supplier and thus our business could be adversely affected. The Chinese government exerts substantial influence over the manner in which our primary supplier must conduct its business activities. Only recently has China permitted provincial and local economic autonomy and private economic activities. The Chinese government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership. Our ability to operate with our China supplier may be harmed by changes in China’s laws and regulations governing our primary supplier, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters. We believe that our operations with China supplier are in material compliance with all applicable legal and regulatory requirements. However, the central or local governments of the jurisdictions in which we operate may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our primary supplier’s part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof and thus on our supplier and potentially then on us as well. 11 Risks Related to the Market for our Stock Investors may have difficulty in reselling their shares due to the lack of market or state Blue Sky laws. Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication which permits a "manual exemption." This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. We will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. We anticipate that our common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. 12 Sales of our common stock under Rule 144 could reduce the price of our stock. There are 671,500 shares of our common stock held by non- affiliates and 5,100,000 shares held by affiliates and non-affiliates that Rule 144 of the Securities Act of 1933 defines as restricted securities. 671,500 of our shares held by non-affiliates are being registered in this offering. However the all of the remaining affiliates’ and non-management non-affiliates’ shares will be subject to the resale restrictions of Rule 144. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least six months, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors, none of which are independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors. Indeed, we do not have any audit or compensation committee. These functions are performed by the board of directors as a whole. No members of the board of directors are independent directors. Thus, there is a potential conflict in that board members who are also part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Certain of our stockholders hold a significant percentage of our outstanding voting securities which could reduce the ability of minority shareholders to effect certain corporate actions. Our officers, directors and majority shareholders are the beneficial owners of approximately 86.6% of our outstanding voting securities. As a result, they possess significant influence and can elect a majority of our board of directors and authorize or prevent proposed significant corporate transactions. Their ownership and control may also have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discourage a potential acquirer from making a tender offer. Special Information Regarding Forward Looking Statements Some of the statements in this prospectus are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.” The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements. We caution you not to place undue reliance on these forward-looking statements. We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments. However, the Private Securities Litigation Reform Act of 1995 is not available to us as a non-reporting issuer. Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with an initial public offering. 13 USE OF PROCEEDS Not applicable. We will not receive any proceeds from the sale of shares offered by the selling shareholders. DETERMINATION OF OFFERING PRICE Our management has determined the offering price for the selling shareholders' shares. The price of the shares we are offering was arbitrarily determined based upon the price we believe a purchaser will be willing to pay for our stock. We have no agreement, written or oral, with our selling shareholders about this price. Based upon oral conversations with our selling shareholders, we believe that none of our selling shareholders disagree with this price. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. The factors considered were:  our lack of revenues  our growth potential  the price we believe a purchaser will be willing to pay for our stock The offering price does not bear any relationship to our assets, results of operations, or book value, or to any other generally accepted criteria of valuation. Prior to this offering, there has been no market for our securities. DILUTION Not applicable. We are not offering any shares in this registration statement. All shares are being registered on behalf of our selling shareholders.However, on May 10, 2010, three founders of the Company, Keming Li, Guolin Jin, and Madison Li purchased 5,000,000 shares at $0.005 per share. On December 23, 2010, additional 611,500 common shares were issued at $0.01 per share to 31 shareholders.On September 8, 2011 additional 60, 000 shares were issued at $0.10 per share to 6 shareholders.The total outstanding shares are 5,771,500.Our net tangible book value at September 30, 2011 was $0.006 per share. 14 SELLING SHAREHOLDERS The selling security holders named below are selling the securities. The table assumes that all of the securities will be sold in this offering. However, any or all of the securities listed below may be retained by any of the selling security holders, and therefore, no accurate forecast can be made as to the number of securities that will be held by the selling security holders upon termination of this offering. We believe that the selling security holders listed in the table have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities by the selling security holders. None of our selling security holders is or is affiliated with a broker-dealer. All selling security holders may be deemed underwriters. Name of Shareholders Total Shares Owned Shares Registered Remaining Shares if All Registered Shares Sold [1] % Before Offering % After Offering Material Transactions with Selling Shareholder in past 3 years (incl. nature of services provided and dates provided) Yanshan Ai - - Yubao Ai - - Yutang Ai - - Haimin Chen - - Duofu Deng - - Pei He - - Yuping Hu - - Yonghui Huang - - Liping Li - - Xinzhi Li - - Guofeng Li - - Jianlin Liu - - Shenhui Liu - - Qiuli Lu - - Ming Luo - - Can Peng - - Guorong Song - - Xinyu Tang - - Jianrong Wang - - Ping Wang - - Yiyuan Wang - - Bingbing Wei - - Taosheng Wu - - Hongwei Xie - - Yuemin Yu - - Bingbing Zhang - - Hui Zhang - - Yu Zhang - - RuiXiang Zhong - - Xia Zhou - - Xueqiang Zhou - - Zhiming Li - - Guangfeng Zhang - - Simon Xia - - Yuxing Song - - Miaoping Li - - Bo Liu - - Total - - [1] Assuming sale of all shares registered hereunder. 15 Share Issuances On formation May 10, 2010, three founders of the Company, Keming Li, Guoling Jin, and Madison Li purchased 5,000,000 shares at $0.005 per share. The proceeds of $ 25,000 were received. On December 23, 2010, additional 611,500 common shares were issued at $0.01 per share to 31 shareholders. The proceeds of $ 6,115.00 were received. On March 31, 2011, 100,000 shares were issued to Michael Williams for legal services at $0.10 per share. On September 8, 2011, 60,000 common shares were issued at $0.10 per share to six non-affiliated shareholders. The proceeds of $6,000.00 were received. As of September 30, 2011, the total 5,771,500 shares were issued and outstanding. We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. We believed that Section 4(2) of the Securities Act of 1933 was available because: · None of these issuances involved underwriters, underwriting discounts or commissions. · Restrictive legends were and will be placed on all certificates issued as described above. · The distribution did not involve general solicitation or advertising. · The distributions were made only to investors who were sophisticated enough to evaluate the risks of the investment. 16 We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. We believed that Regulation S was available because: · None of these issuances involved underwriters, underwriting discounts or commissions; · We placed Regulation “S” required restrictive legends on all certificates issued; · No offers or sales of stock under the Regulation “S” offering were made to persons in the United States; · No direct selling efforts of the Regulation “S” offering were made in the United States. In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: · Access to all our books and records. · Access to all material contracts and documents relating to our operations. · The opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. 17 Blue Sky The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication which permits a "manual exemption”. This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. We currently do not intend to and may not be able to qualify securities for resale in other states which require shares to be qualified before they can be resold by our shareholders. PLAN OF DISTRIBUTION Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. Selling shareholders are offering up to 671,500 shares of common stock. The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. The securities offered by this prospectus will be sold by the selling shareholders. Selling shareholders in this offering may be considered underwriters. We are not aware of any underwriting arrangements that have been entered into by the selling shareholders. The distribution of the securities by the selling shareholders may be effected in one or more transactions that may take place in the over-the-counter market, including broker's transactions or privately negotiated transactions. The selling shareholders may pledge all or a portion of the securities owned as collateral for margin accounts or in loan transactions, and the securities may be resold pursuant to the terms of such pledges, margin accounts or loan transactions. Upon default by such selling shareholders, the pledge in such loan transaction would have the same rights of sale as the selling shareholders under this prospectus. The selling shareholders may also enter into exchange traded listed option transactions, which require the delivery of the securities listed under this prospectus. After our securities are qualified for quotation on the over the counter bulletin board, the selling shareholders may also transfer securities owned in other ways not involving market makers or established trading markets, including directly by gift, distribution, or other transfer without consideration, and upon any such transfer the transferee would have the same rights of sale as such selling shareholders under this prospectus. 18 In addition to the above, each of the selling shareholders will be affected by the applicable provisions of the Securities Exchange Act of 1934, including, without limitation, Regulation M, which may limit the timing of purchases and sales of any of the securities by the selling shareholders or any such other person. We have instructed our selling shareholders that they may not purchase any of our securities while they are selling shares under this registration statement. Upon this registration statement being declared effective, the selling shareholders may offer and sell their shares from time to time until all of the shares registered are sold; however, this offering may not extend beyond two years from the initial effective date of this registration statement. There can be no assurances that the selling shareholders will sell any or all of the securities. In various states, the securities may not be sold unless these securities have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. All of the foregoing may affect the marketability of our securities. Pursuant to oral promises we made to the selling shareholders, we will pay all the fees and expenses incident to the registration of the securities. Should any substantial change occur regarding the status or other matters concerning the selling shareholders or us, we will file a post-effective amendment to this registration statement disclosing such matters. OTC Bulletin Board Considerations To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. We anticipate that after this registration statement is declared effective, market makers will enter “piggyback” quotes and our securities will thereafter trade on the OTC Bulletin Board. The OTC Bulletin Board is separate and distinct from the NASDAQ stock market. NASDAQ has no business relationship with issuers of securities quoted on the OTC Bulletin Board. The SEC’s order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTC Bulletin Board. Although the NASDAQ stock market has rigorous listing standards to ensure the high quality of its issuers, and can delist issuers for not meeting those standards, the OTC Bulletin Board has no listing standards. Rather, it is the market maker who chooses to quote a security on the system, files the application, and is obligated to comply with keeping information about the issuer in its files. FINRA cannot deny an application by a market maker to quote the stock of a company. The only requirement for inclusion in the bulletin board is that the issuer be current in its reporting requirements with the SEC. Although we anticipate listing on the OTC Bulletin board will increase liquidity for our stock, investors may have greater difficulty in getting orders filled because it is anticipated that if our stock trades on a public market, it initially will trade on the OTC Bulletin Board rather than on NASDAQ. Investors’ orders may be filled at a price much different than expected when an order is placed. Trading activity in general is not conducted as efficiently and effectively as with NASDAQ-listed securities. 19 Investors must contact a broker-dealer to trade OTC Bulletin Board securities. Investors do not have direct access to the bulletin board service. For bulletin board securities, there only has to be one market maker. Bulletin board transactions are conducted almost entirely manually. Because there are no automated systems for negotiating trades on the bulletin board, they are conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders - an order to buy or sell a specific number of shares at the current market price - it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and getting execution. Because bulletin board stocks are usually not followed by analysts, there may be lower trading volume than for NASDAQ-listed securities. LEGAL PROCEEDINGS We are not aware of any pending or threatened legal proceedings in which we are involved. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS The board of directors elects our executive officers annually. A majority vote of the directors who are in office is required to fill vacancies. Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal. Our director and executive officer is as follows: Name Age Position Keming Li 49 Chairman & CEO Guoling Jin 46 CFO & Director Keming Li, Ph.D joined us in May, 2010 asChairman of Board of Directors, Chief Executive Officer. He was President of Keling Technology Inc, USA,a corporation doing business of distribution of Battery, Automation Components, and Power Supply from April 2002 to May 2010. In 1994, he graduated from University Of IL at Chicago Majoring in Material Science of Engineering. From 1979-1983, he studied at China Petroleum University on Dept. of Mechanical Engineering for Bachelor of Science. He continued to study at North Eastern Petroleum University from 1983-1986 for his Master Degree. As a member of the board, Dr. Li contributes his knowledge of the company and a deep understanding of all aspects of our business, products and markets, as well substantial experience developing corporate strategy, assessing emerging industry trends, and business operations. Guoling Jin has served as CFO & Director since inception in May 2010. She was Vice President, New Business Development of Keling Technology Inc, which distributes Battery, Automation Components, Power Supply from 2006-2010. She studied at Lewis University for MBA (Pending) in 1998. She studied at China Petroleum University from 1983 to 1986 and received a Bachelor Degree in 1986. As a member of the board, Ms. Jin contributes significant industry-specific experience and expertise on our products and services. 20 Keming Li and Guoling Jin jointly owned Keling Technology Inc, 50% each. Keling Technology ceased operations in December 2011 and is now inactive. Sales made in the latter part of 2011 from Keling Technology’s website were for inventory clearance purposes only. No new products were ordered. There were not any new purchases and new sales except the inventory clearance sales. We expected to complete the inventory clearance in April 2012, although it may be longer depending upon how long it takes to fully clear the inventory, and once the clearance is done, Keling Technology will discontinue its website. However, Keling Technology does not have any inventory of and will not order or sell now or at any time in the future any of the battery products that we have placed orders for and that we plan to sell.None of the battery products we have ordered and plan to sell currently appear on Keling Technology’s website.As the business of Keling Technology is winding down, Mr. Li and Mr. Jin will spend only de minimus time on the business of Keling Technology and do not feel that this will impair in any material respect our ability to implement our business plan. Family Relationships Keming Li and Guoling Jin are husband and wife. Legal Proceedings No officer, director, or persons nominated for such positions, promoter or significant employee has been involved in the last ten years in any of the following:  Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time,  Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses),  Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities,  Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated.  Having any government agency, administrative agency, or administrative court impose an administrative finding, order, decree, or sanction against them as a result of their involvement in any type of business, securities, or banking activity.  Being the subject of a pending administrative proceeding related to their involvement in any type of business, securities, or banking activity.  Having any administrative proceeding been threatened against you related to their involvement in any type of business, securities, or banking activity. 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth the ownership, as of the date of this prospectus, of our common stock by each person known by us to be the beneficial owner of more than 5% of our outstanding common stock, our directors, and our executive officers and directors as a group. To the best of our knowledge, the persons named have sole voting and investment power with respect to such shares, except as otherwise noted. There are not any pending or anticipated arrangements that may cause a change in control. The information presented below regarding beneficial ownership of our voting securities has been presented in accordance with the rules of the Securities and Exchange Commission and is not necessarily indicative of ownership for any other purpose. Under these rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security. A person is deemed to own beneficially any security as to which such person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right. More than one person may be deemed to be a beneficial owner of the same securities. The percentage of beneficial ownership by any person as of a particular date is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of such date plus the number of shares as to which such person has the right to acquire voting or investment power within 60 days. Consequently, the denominator used for calculating such percentage may be different for each beneficial owner. Except as otherwise indicated below and under applicable community property laws, we believe that the beneficial owners of our common stock listed below have sole voting and investment power with respect to the shares shown. The business address of the shareholders is 2112A Stonington Avenue Hoffman Estates IL 60169. Name Numberof Sharesof Commonstock Percentage Keming Li [1] % Guoling Jin [1] % Madison Li [2] % All executive officers and directors as a group [2 persons] % [1] Mr. Keming Li and Mrs. Guoling Jin are husband and wife. The shares issued to two individuals separately with two subscriptions, each got 2,000,000 shares. Each disclaim beneficial ownership of the others’ shares. [2] Ms. Madison Li is the 21 year old daughter of Mr. Keming Li & Mrs. Guoling Jin not living at her parents’ address. Mr. Keming Li & Mrs. Guoling Jin disclaim beneficial ownership of these shares. This table is based upon information derived from our stock records. Unless otherwise indicated in the footnotes to this table and subject to community property laws where applicable, each of the shareholders named in this table has sole or shared voting and investment power with respect to the shares indicated as beneficially owned. Except as set forth above, applicable percentages are based upon 5,771,500 shares of common stock outstanding as of September 30, 2011. 22 DESCRIPTION OF SECURITIES The following description as a summary of the material terms of the provisions of our Articles of Incorporation and Bylaws is qualified in our entirety. The Articles of Incorporation and Bylaws have been filed as exhibits to the registration statement of which this prospectus is a part. Common Stock We are authorized to issue 500,000,000 shares of common stock with $.001 par value per share. As of the date of this registration statement, there were 5,771,500 shares of common stock issued and outstanding held by 41 shareholders of the record. Each share of common stock entitles the holder to one vote, either in person or by proxy, at meetings of shareholders. The holders are not permitted to vote their shares cumulatively. Accordingly, the shareholders of our common stock who hold, in the aggregate, more than fifty percent of the total voting rights can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any of such directors. The vote of the holders of a majority of the issued and outstanding shares of common stock entitled to vote thereon is sufficient to authorize, affirm, ratify or consent to such act or action, except as otherwise provided by law. Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. We have not paid any dividends since our inception, and we presently anticipate that all earnings, if any, will be retained for development of our business. Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Holders of our common stock have no preemptive rights or other subscription rights, conversion rights, redemption or sinking fund provisions. Upon our liquidation, dissolution or windup, the holders of our common stock will be entitled to share ratably in the net assets legally available for distribution to shareholders after the payment of all of our debts and other liabilities. There are not any provisions in our Articles of Incorporation or our Bylaws that would prevent or delay change in our control. INTEREST OF NAMED EXPERTS The financial statements for the period from inception (May 10, 2010) to June 30, 2010 included in this prospectus have been audited by Enterprise CPAs, Ltd. which are independent certified public accountants, to the extent and for the periods set forth in our report and are incorporated herein in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The legality of the shares offered under this registration statement is being passed upon by Williams Law Group, P.A., Tampa, Florida.Michael T. Williams, principal of Williams Law Group, P.A., owns 100,000 shares of our common stock, none of which are being registered in this offering. 23 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES Our Bylaws, contain provisions which allow the corporation to indemnify any person against liabilities and other expenses incurred as the result of defending or administering any pending or anticipated legal issue in connection with service to us if it is determined that person acted in good faith and in a manner which he reasonably believed was in the best interest of the corporation. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. DESCRIPTION OF BUSINESS Organization Golden Oasis New Energy Group, Inc. is a Nevada corporation formed on May 10, 2010, with registered address at 1955 Baring Blvd, Sparks, Nevada 89434. Golden Oasis New Energy Group, Inc. transacts its business in the U.S. located in the State of Illinois and has principal office at 2112A Stonington Avenue Hoffman Estates, IL 60169, and contact telephone number 630-254-8655. General We will sell the lithium-ion batteries and related power supplies that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. A lithium-ion battery is a family of rechargeable battery types in which lithium ions move from the negative electrode to the positive electrode during discharge, and back when charging. Chemistry, performance, cost, and safety characteristics vary across lithium-ion battery types. Unlike lithium primary batteries (which are disposable), lithium-ion electrochemical cells use an intercalated lithium compound as the electrode material instead of metallic lithium.Lithium-ion batteries are common in consumer electronics. They are one of the most popular types of rechargeable battery for portable electronics, with one of the best energy densities, no memory effect, and a slow loss of charge when not in use. We have the right under the Distribution Agreement to sell the following types of batteries and battery packs manufactured by our Primary Supplier: ●Lithium Ion Battery which can be assembled into different kinds of battery packages: · 18650series · 26650 series · 226888 series · 186572 series · 186592 series 24 ● Lithium Battery PACKS · LEV battery series (E-bike, e-motorcycle) · EV,HEV battery series · Power tool battery series · Small battery packs As of the date of this registration statement, we have generated no revenues. However, we have taken the following significant operational steps to implement our business plan: Signed distribution agreement with our supplier to secure our products supplies; Starting to build online advertisement and e-commerce web site in next 3 months:The website is in process of being completed, 70% has done, and we will finish by the end of January, 2012; Setting up online business accounts with major e-commerce providers such as eBay, Amazon, and Paypal:We have signed up with eBay and Paypal accounts, and we are going to apply for an Amazon account in January, 2012; Continued marketing efforts to locate wholesale distributors:We have had discussions with several potential wholesale distributors but have no contract, agreement or commitment in place yet; and Continued researching attending major electronics trade show in USA. We placed purchase orders for 20 pieces of 48 VDCLiFePo4 batteries, 20 pieces of 36 VDC LiFePo4 batteries, and 20 pieces of 24 VDC LiFePo4 batteries from Zhejiang United Power Energy Co. Ltd. for the total amount of $12,000.The purchase orders were in process and the shipments is estimated to ship out at early January 2012. In order to generate revenues, we intend to continue all of our marketing efforts as described above.Accordingly, we estimate that our first sales will be in March/April 2012. Primary Supplier and Distribution Agreement Our major supplier is ZHEJIANG UNITED POWER ENERGY CO., LTD, a non-affiliated third party manufacturer (“Supplier”). It was established in 2008 specializing in developing, producing, and selling the high-power lithium-ion battery cells as well as the battery packages, and is located at No.489 Jianduan Road, Qingshan Industrial Park, Tonglu, and Hangzhou, Zhejiang, China. On June 1, 2011, Golden Oasis New Energy Group, Inc. signed a one year distribution agreement with ZHEJIANG UNITED POWER ENERGY CO., LTD. The Agreement may be renewed for additional periods of one (1) year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of this Agreement no later than January 1 of that year. The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall be no more than 10% over Supplier’s cost of producing the Products. Supplier will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. Distributor is not prohibited from distributing products produced and supplied by entities other than the Supplier. 25 Other principal terms of the Distribution Agreement are as follows: · Territory.USA.We have exclusive rights to sell the Products in the USA · Customer Support.We agree to cooperate with Supplier in dealing with any customer complaints concerning the Products and to take any action requested by Supplier to resolve such complaints.We also agree to assist Supplier in arranging for any customer warranty service. However, any and all expenses incurred thereby shall be borne by Supplier. · Expenses.We assume full responsibility for all costs and expenses which we incur in carrying out our obligations under the Agreement, including but not limited to all rentals, salaries, commissions, advertising, demonstration, travel and accommodation expenses without the right to reimbursement for any portion thereof from Supplier. · Purchase Orders.We shall submit purchase orders for the Products to Supplier in writing or by telex, telegram or cable which shall set forth, at a minimum: o An identification of the Products ordered, including model numbers, o Quantity, o Requested delivery dates, and o Shipping instructions and shipping address. We shall ensure that our purchase orders are received by Supplier at least forty five (45)days prior to the delivery dates requested in the order.We shall not be entitled to order quantities of the Products in any calendar quarter in excess of an amount as mutually agreed by the parties without the specific approval of Supplier pursuant to a writing separate from any acceptance of a purchase order. · Payment Terms.All products ordered by DISTRIBUTOR must be prepaid by wire transfer or similar means to SUPPLIER. · Resale Prices.We may resell Products at such prices as we, in our sole discretion, shall determine. · Warranty:The supplier agreed to provide a limited manufacturing warranty for 30 days at FOB shipping point.We will offer 30 days limited manufacturing warranty to customers to return the products for replacement or request refund.The customers will pay the return shipping cost.We will return defective products received to Supplier for replacement. · Term and Termination.The Agreement shall take effect with respect to the Territory as of June 1, 2011 for an initial period of one year.Thereafter, the Agreement shall be renewed for additional periods of one year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of the Agreement no later than January 1 of that year. The Agreement may also be terminated in accordance with the following provisions: o Either party hereto may terminate the Agreement at any time by giving notice in writing to the other party, which notice shall be effective upon dispatch, should the other party file a petition of any type as to its bankruptcy, be declared bankrupt, become insolvent, make an assignment for the benefit of creditors, go into liquidation or receivership, or otherwise lose legal control of its business, or should the other party or a substantial part of its business come under the control of a third party; o Either party may terminate the Agreement by giving notice in writing to the other party should an event of Force Majeure continue for more than six (6) months as set forth in the Agreement; and o Either party may terminate the Agreement by giving notice in writing to the other party in the event the other party is in material breach of the Agreement and shall have failed to cure such breach within thirty (30) days of receipt of written notice thereof from the first party. 26 No notice of termination was delivered on or before January 1, 2012, and thus the Agreement is in full force and effect until June 1, 2013. We believe we can find alternate suppliers who will sell comparable products to us on a timely basis on essentially the same terms and conditions. Customers We anticipate that we will sell our products to the lithium-ion batteries wholesalers and other distributors. Markets We will sell our products in USA where we have exclusive distribution rights. Marketing Our products will be sold directly by our officers, directors and employees to customers and potential customers. We will locate these customers primarily by personal contacts or referrals. Our Competition and Our Market Position Competition within the lithium-ion batteries industry is intense. We will compete with both large scale global enterprises and smaller scale private companies. In addition, we also face competition from international lithium-ion batteries resellers. Many of our competitors have substantially greater financial, marketing, personnel and other resources than we do. Our major competitors are Sony, SANYO, Samsung, LG, SDI, and BYD as well as other lithium-ion batteries distributors. We are small compared to most of our competitors. We compete with these and other suppliers based upon the quality of our products, low overhead and low cost of management, management’s knowledge and expertise of the industry. Research and Development We have not incurred research and development expenses in the last two fiscal years. Our Intellectual Property We have no intellectual property. Our Employees Our only employees are our management. We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. 27 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form S-1. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filing with the Securities and Exchange Commission. Although the forward-looking statements in this Registration Statement reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview We will sell the lithium-ion batteries that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. As of the date of this registration statement, we have generated no revenues. However, we have taken the significant operational steps to implement our business plan as described in “Business,” above. Results of Operations For the period ended from May 10, 2010 (Date of Inception) to September 30, 2011: Revenue Since our company incorporated on May 10, 2010, there was no revenue generated as of September 30, 2011. Cost of Revenue Since our company incorporated on May 10, 2010, there was no cost of goods sold incurred as of September 30, 2011. 28 Expense Our expenses consist of selling, general and administrative expenses as follows: As of June 30, 2010, there were total of $2,197 operating expenses, which include business registration $1,225; rent of $580; bank charge of $136, and other expense of $256. As of June 30, 2011, there were total of $32,110 operating expenses, which primarily include rent expense of $6,964; utilities of $1,831, professional fees for legal service of $22,000, and other expense of $1,315. For the cumulative period from May 10, 2010 to September 30, 2011, there were total of $56,042 operating expenses, which includes legal service of $34,000, auditing fee of $5,000, and SEC Edgar filing fee of $1,948, rent of $10,216, license and business registration of $1,225, bank service charge of $254, internet service of $552, Utilities of $2,320 and other $527. We expect selling, general, and administrative expenses to increase in future periods as we initiate a number of marketing and promotional activities. Income & Operation Taxes We are subject to income taxes in the U.S. We paid no income taxes in USA for the years ended June 30, 2010, and June 30, 2011 respectively due to the net operation loss in USA. Net Loss We incurred net losses of $2,195 for the year ended June 30, 2010, net loss of $32,041 for the year ended June 30, 2011, and net loss of $ 55,969 for the cumulative period of May 10, 2010 to September 30 , 2011. Commitments and Contingencies Our major supplier is ZHEJIANG UNITED POWER ENERGY CO., LTD, a non-affiliated third party manufacturer (“Supplier”). It was established in 2008 specializing in developing, producing, and selling the high-power lithium-ion battery cells as well as the battery packages, and is located at No.489 Jianduan Road, Qingshan Industrial Park, Tonglu, and Hangzhou, Zhejiang, China. On June 1, 2011, Golden Oasis New Energy Group, Inc. signed a one year distribution agreement with ZHEJIANG UNITED POWER ENERGY CO., LTD. The Agreement may be renewed for additional periods of one (1) year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of this Agreement no later than January 1 of that year. 29 The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall be no more than 10% over Supplier’s cost of producing the Products. Supplier will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. Distributor is not prohibited from distributing products produced and supplied by entities other than the Supplier. Other significant terms of the Distribution Agreement are set forth in “Business,” above. Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Golden Oasis New Energy Group, Inc. There were no foreign currency translation effects on our financial presentation. Liquidity and Capital Resources Golden Oasis New Energy Group, Inc. At June 30 At September 30 Current Ratio - Cash $ $ Woking Capital $ $ ) Total Assets $ $ Total Liabilities $ - $ Total Equity $ $ ) Total Debt/Equity -5.23 Current Ratio Current Asset / Current Liabilities Working Capital Current asset - Current Liabilities ** Total Debt / Equity Total Liabilities / Total Shareholders’ Equity. The Company had cash and cash equivalents of $37,437 at September 30, 2011 and the working capital of negative $8,854. There were total liabilities of $46,291 for loan from shareholders at September 30, 2011. Until we generate operating revenues or receive other financing, all our costs, which we will incur irrespective of our business development activities, including bank service fees and those costs associated with SEC requirements associated with going and staying public, will be funded under a Funding Agreement with Keming Li, our president and Director, as described below. These costs are estimated to be approximately $60,000 in connection with this registration statement and thereafter less than $75,000 annually. There is no dollar limit to the amount Mr. Li has agreed to provide under the Funding Agreement.If we fail to meet these requirements, we will be unable to secure a qualification for quotation of our securities on the over the counter bulletin board, or if we have secured a qualification, may lose the qualification and our securities would no longer trade on the over the counter bulletin board. Further, if we fail to meet these obligations and as a consequence we fail to satisfy our SEC reporting obligations, investors will now own stock in a company that does not provide the disclosure available in quarterly and annual reports filed with the SEC and investors may have increased difficulty in selling their stock as we will be non-reporting. 30 In addition, we will need to secure a minimum of $60,000 in funds to finance our business in the next 12 months, in addition to the funds which will be used to go and stay public, which funds will be used for business development and sales and marketing. These funds will also be provided under the Funding Agreement described below if not secured from operations or any other source.However in order to become profitable we may still need to secure additional debt or equity funding. We hope to be able to raise additional funds from an offering of our stock in the future. However, this offering may not occur, or if it occurs, may not raise the required funding. We do not have any plans or specific agreements for new sources of funding, except for the anticipated loans from management as described above, or any planned material acquisitions. On July 8, 2011, we entered into a Funding Agreement with Keming Li, our president and Director (“Lender”) to provide operational and going and staying public funding for us as follows: 1. FUNDING The Company requires and will continue to require funding for the Company for its operations and for the Company’s going and staying public in the U.S., including but not limited to legal, accounting, EDGAR, filing, corporate and other fees and expenses (the “Funding”). Lender agrees to provide all Funding needed by the Company for its operations and for the Company’s going and staying public in the U.S. on the terms and conditions set forth in the Agreement. 2. TERM The term of the Agreement began as of the date of this Agreement and terminates when the Company generates operating revenues or receives other financing in amounts necessary to fund its operations and for the Company’s going and staying public in the U.S., including but not limited to legal, accounting, EDGAR, filing, corporate and other fees and expenses. 3. FUNDING TERMS The Funding will be provided by Lender on a non-interest bearing basis due upon demand. There is no limit on the amount of Funding which must be provided under the Agreement, and Lender agrees to provide all needed Funding. Lender further represents that he has sufficient liquid assets to meet all of Funding obligations under the Agreement. Our lack of revenues and cash raise substantial doubt about our ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. 31 DESCRIPTION OF PROPERTY Our business office address is at 2112A Stonington Ave, Hoffman Estate, IL 60195  Tel: 847-885-9800  Name of Landlord: Jim Helfrich, Heritage Plumbing Co  AnnualRental: $8,125  Number of Square Feet: 1500  Term of Lease: One year from June 1, 2010 to July 31, 2011 The property is adequate for our current needs. We do not intend to renovate, improve, or develop properties. We are not subject to competitive conditions for property and currentlyhaveno property to insure. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS On May 10, 2010, total 4,000,000 shares were issued as founder’s shares to our founders, chairman and CEO, Mr. Keming Li, and CFO and Director Guoling Jin, husband and wife. At the same date, total 1,000,000 shares were issued to Madison Li, daughter of Keming Li and Guoling Jin. We valued these shares at $.005. As of June 30, 2010, there was an amount of $9,350.00 due to Founder Officer, Mr. Keming Li for setting up the company. This was pursuant to an oral agreement, with the amount advanced bearing no interest and due upon demand. This amount was repaid to Mr. Li in March 2011. As of March 31, 2011, the balance due to officer or shareholder is zero, $0. On August 31, 2011 and September 8, 2011, the company’s officer Keming Li loaned $13,956.00 & $32,335 respectively to Golden Oasis New Energy Group Inc without interest without written agreement.The payment term is on demand. As of September 30, 2011, the balance for loans from shareholder is $46,291.00. For details for loans from shareholders advanced (returned), Please see the table below: Date Loans from shareholders Debit (Loan Returned) Credit (Loan Advanced) Balance 5/10/2010 Loans from shareholders - Keming Li $
